Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George McGuire on 05/27/2022.
The application has been amended as follows: 
Claim 1: in line 13, insert --including Y-axial diagonal forging-- after the phrase “a first Y-axis edge forging step”
Claim 1: in line 20, insert --including Y-axial diagonal forging-- after the phrase “a second Y-axis edge forging step”
Claim 1: in lines 21-22, delete the phrases “from the center” and “among edges formed in a Y-axis direction”
Claim 1: in line 26, insert --including Z-axial diagonal forging-- after the phrase “a first Z-axis edge forging step”
Claim 1: in line 33, insert --including Z-axial diagonal forging-- after the phrase “a second Z-axis edge forging step”
Claim 1: in lines 34-35, delete the phrases “from the center” and “among edges formed in a Y-axis direction”
Claim 10: delete the terms “X-axis”, “Y-axis”, and “Z-axis”, and replace with --X-axial--, --Y-axial--, and --Z-axial--, respectively.
Claim 11: delete the terms “X-axis”, “Y-axis”, and “Z-axis”, and replace with --X-axial--, --Y-axial--, and --Z-axial--, respectively.
Claim 12: in lines 2-4, delete all occurrences of the word “prismatic”
Claim 13: in line 1, insert --the-- between the phrases “a side face of” and “first hexagonal prismatic metal” (such that the claim reads “a side face of the first hexagonal prismatic metal”)

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach, alone or in combination, a method of processing a hexahedral metal comprising a first X-axis edge forging step including X-axial diagonal forging on a first hexahedral metal to form a first hexagonal prismatic metal followed by X-axial return diagonal forging of the first hexagonal prismatic metal to form a second hexahedral metal, a second X-axis edge forging step including X-axial diagonal forging on the second hexahedral metal to form a second hexagonal prismatic metal followed by X-axial return diagonal forging of the second hexagonal prismatic metal to form a third hexahedral metal, a first Y-axis edge forging step including Y-axial diagonal forging on the third hexahedral metal to form a third hexagonal prismatic metal followed by Y-axial return diagonal forging of the third hexagonal prismatic metal to form a fourth hexahedral metal, a second Y-axis edge forging step including Y-axial diagonal forging on the fourth hexahedral metal to form a fourth hexagonal prismatic metal followed by Y-axial return diagonal forging of the fourth hexagonal prismatic metal to form a fifth hexahedral metal, a first Z-axis edge forging step including Z-axial diagonal forging on the fifth hexahedral metal to form a fifth hexagonal prismatic metal followed by Z-axial return diagonal forging of the fifth hexagonal prismatic metal to form a sixth hexahedral metal, and a second Z-axis edge forging step including Z-axial diagonal forging on the sixth hexahedral metal to form a sixth hexagonal prismatic metal followed by Z-axial return diagonal forging of the sixth hexagonal prismatic metal to form a seventh hexahedral metal. 
In the closest prior art (US 2017/0342537 to Lee), the disclosed method comprises first and second X-, Y-, and Z-axis edge forging steps, but they are performed in the order of: first X-axis edge forging step, first Y-axis edge forging step, first Z-axis edge forging step, second X-axis edge forging step, second Y-axis edge forging step, second Z-axis edge forging step. This is different from the method of the claimed invention of the instant application, which comprises steps performed in the order of: first X-axis edge forging step, second X-axis edge forging step, first Y-axis edge forging step, second Y-axis edge forging step, first Z-axis edge forging step, second Z-axis edge forging step. Applicant’s arguments for why this modification of the order in which the edge forging steps are performed is beneficial over the prior art have been considered and are persuasive. Accordingly, Claim 1 is allowed, and Claims 10-15 are allowed by virtue of their dependence upon Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725